Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 2, 2021 has been entered. Claims 1-17 are cancelled, and claims 18-31 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101, 112(b), and 112(f) rejections previously set forth in the Non-Final Office Action mailed September 2, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 18-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20030236460 A1, published December 25, 2003) in view of Sato et al. (US 9146314 B2, published September 29, 2015), Srinivasan et al. (US 20090306503 A1, published December 10, 2009), and Kanayama (US 2017150948 A1, published June 1, 2017), hereinafter referred to as Ma, Sato, Srinivasan, and Kanayama.
Regarding claim 18, Ma teaches an ultrasonic apparatus (Fig.1, ultrasound imaging system 10) comprising: 
an ultrasonic probe including ultrasonic transducers (Fig. 1, ultrasound probe (transducer 12) with transducers (elements); see para. 0021 – “The transducer 12 comprises a Single element, one dimensional array of elements, 1.5 or 2-dimensional array of elements or other array of now known or later developed piezoelectric or micro-electro mechanical devices.”); 
an input device (see pg. 3, para. 0025 – “User control of gain for a log detected energy signal as well as a depth gain variable may be implemented after estimation.” So it would have been obvious for one of ordinary skill in the art to use an input device for user control of gain); 
a display device (Fig. 1, display device 28); 
a transmission circuit (Fig. 1, transmission circuit equated to transmit beam former 14); 
a reception circuit (Fig. 1, reception circuit equated to receive beam former 16); and 
a control circuit (Fig. 1, control circuit equated to combiner 26; see para. 0029 – “…the combiner 26 comprises a general or digital signal processor. FIG. 2 shows one embodiment of 
Ma does not explicitly teach: 
control the ultrasonic probe to acquire first echo data from a target area using B-mode-imaging ultrasound transmission;
control the ultrasonic probe to acquire second echo data from the target area using Doppler-processing ultrasound transmission; 
apply Doppler processing to the second echo data to obtain Doppler data; 
divide the target area into a plurality of regions; 
identify one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold; 
set a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions; 
apply B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data; 
display the B-mode image on the display device.
Whereas, Sato, in the same field of endeavor, teaches:
control the ultrasonic probe to acquire first echo data from a target area using B-mode-imaging ultrasound transmission (Fig. 1; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”);
control the ultrasonic probe to acquire second echo data from the target area using Doppler-processing ultrasound transmission (Fig. 1; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”); 
apply Doppler processing to the second echo data to obtain Doppler data (Fig. 1, Color Doppler processing unit 6; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit, as disclosed in Ma, by having the control circuit control the ultrasonic probe to acquire first echo data from a target area using B-mode-imaging ultrasound transmission, control the ultrasonic probe to acquire second echo data from the target area using Doppler-processing ultrasound transmission, and apply Doppler processing to the second echo data to obtain Doppler data, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use signals optimized for a B-mode image and a Doppler image, as taught in Sato (see col. 7, lines 57-61). 
	Ma in view of Sato does not explicitly teach:
divide the target area into a plurality of regions; 
identify one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold; 
set a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions; 
apply B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data; 
display the B-mode image on the display device.
Whereas, Srinivasan, in the same field of endeavor, teaches: 
divide the target area into a plurality of regions (see para. 0019 – “Scanning the volume provides data representing the Volume. Such as representing a plurality of different planes in the object (e.g., patient). The data representing the Volume is formed from spatial sampling of the object. The spatial samples are for locations distributed in an acoustic sampling grid in the volume. Where the acoustic sampling grid includes planar arrangements of samples, the spatial samples of the object include samples of multiple planes or slices.”); 
identify one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold (see para. 0032 – “The B-mode threshold is compared to the B-mode data to identify whether tissue exists. If tissue does not exist at the location, then the location may be associated with flow. Similarly, the energy and/or velocity thresholds are applied to corresponding flow data to determine whether the location is associated with flow. Higher energies and/or velocities indicate flow.”; see para. 0078 – “The gain and dynamic range applied to the data may be adjusted to account for variations in attenuation based on fluid regions. Depth-gain curves are selected as a function of the fluid region locations relative to the transducer.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit, as disclosed in Ma in view of Sato, by having the control circuit divide the target area into a plurality of regions, and identify one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold, as disclosed in Srinivasan. One of ordinary skill in the art would have been motivated to make this modification in order to avoid a location being represented by both B-mode and flow data, as taught in Srinivasan (see para. 0029). 
Ma in view of Sato and Srinivasan does not explicitly teach: 
set a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions; 
apply B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data; 
display the B-mode image on the display device.
Whereas, Kanayama, in the same field of endeavor, teaches: 
set a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions (Fig. 2, “Gain adjustment processing” S102, then “B-mode processing…” S103; see pg. 4, para. 0047 – “The gain value is adjusted from the reference gain G0 in accordance with the location at which the echo has been generated.” Where the gain value for each region (location) can be adjusted to be less than one (attenuation processing)); 
apply B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data (Fig. 2, “Gain adjustment processing” S102, then “B-mode processing…” S103, then “Generate B-mode image” S108; Fig. 1; see para. 0055 – “At Step S108, the image generation circuitry 15 generates a B-mode image based on the raw data generated. Step S103.”); 
display the B-mode image on the display device (Fig. 1; see para. 0077 – “Although, in the first and second embodiments, the superimposed image of an attenuation image and a B-mode image is displayed on the monitor 2, embodiments are not limited to this. For example, the ultrasonic diagnostic apparatus may display the attenuation image on the monitor 2 alone. The ultrasonic diagnostic apparatus may display the attenuation image and the B-mode image side by side on the monitor without superimposing each other.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit, as disclosed in Ma in view of Sato and Srinivasan, by having the control circuit set a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions, apply B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data, and display the B-mode image on the display device, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for the lack of depth sensitivity and/or reduce excessive shallow sensitivity, as disclosed in Kanayama. 
Furthermore, regarding claim 19, Srinivasn further teaches a storage circuit, wherein the first threshold and the second threshold are stored in the storage circuit according to a body part of the subject (Fig. 1, para. 0032 – “In act 34, energy, velocity, and/or B-mode thresholds are applied at different levels in first and second passes to the B-mode and flow ultrasound data. The B-mode threshold is compared to the B-mode data to identify whether tissue exists. If tissue does not exist at the location, then the location may be associated with flow. Similarly, the energy and/or velocity thresholds are applied to corresponding flow data to determine whether the location is associated with flow.”; see para. 0063 – “For B-mode data representing tissue, the border tissue (e.g., heart or vessel wall) may be of particular importance in color flow imaging.” Where the first threshold is based on tissue of a heart or blood vessel and the second threshold is based on flow of a heart or blood vessel; Fig. 4, memory 28 is equated to the storage unit; see para. 0097 – “The memory 28 is video random access memory, random access memory, removable media (e.g. diskette or compact disc), hard drive, database, or other memory device for storing B-mode and flow data. The stored data is in a polar or Cartesian coordinate format. The memory 28 is used by the processor 24 for the various filtering, rendering passes, calculations or other acts described for FIG.1.” so the memory 28 can store B-mode and flow threshold values to be used by the processor 24). 
Furthermore, regarding claim 20, Srinivasan further teaches wherein the body part includes at least one of a blood vessel and a heart (see para. 0063 – “For B-mode data representing tissue, the border tissue (e.g., heart or vessel wall) may be of particular importance in color flow imaging.” Where the first threshold is based on tissue of a heart or blood vessel and the second threshold is based on flow of a heart or blood vessel). 
Furthermore, regarding claim 23, Sato further teaches wherein the Doppler processing is at least one of color Doppler processing, power Doppler processing, pulsed Doppler processing, and continuous-wave Doppler processing (Fig. 1, color Doppler processing unit 6). 
Furthermore, regarding claim 24, Kanayama further teaches wherein the control circuit is configured to set the gain using at least one of TGC (Time Gain Control) processing and LGC (Lateral Gain Control) processing (see col. 2, para. 0081-0082 – ““Analog time gain control (ATGC)” illustrated in FIG. 6 indicates analog gain adjustment processing performed by the preamplifier 12a in the reception circuitry 12… “Digital time gain control (DTGC)” in the B-mode processing circuitry 13 indicates digital gain adjustment processing.”). 
	The motivation for claims 19-20 and 23-24 was shown previously in claim 18.

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Sato, Srinivasan, and Kanayama, as applied to claim 18 above, and in further view of Shiki et al. (US 20130004047 A1, published January 3, 2013), hereinafter referred to as Shiki. 
Ma in view of Sato, Srinivasan, and Kanayama teaches all of the elements disclosed in claim 18 above, and
Sato further teaches wherein the identified one or more of the plurality of regions each has an average color Doppler data value equal to or greater than the second threshold (see Abstract – “A power average value associated with a frame or local region is calculated for the blood flow image. The blood flow image is corrected. In the correcting, a gain on the power values in the frame or local region in which the power average value exceeds the threshold are substantially reduced…”; see col. 6, lines 16-18 – “…it is possible to obtain the average power of each block upon dividing a frame into a plurality of local regions (blocks) and perform the above correction processing for each block.” So local regions having an average power (equated to average color Doppler data value) greater than (exceeds) the threshold is adjusted).
Ma in view of Sato, Srinivasan, and Kanayama does not explicitly teach wherein the identified one or more of the plurality of regions each has an average first echo data value smaller than the first threshold. 
Whereas, Shiki, in the same field of endeavor, teaches wherein the identified one or more of the plurality of regions each has an average first echo data value smaller than the first threshold (Fig. 15, where the identified region (lumen region) can have an average value less than the threshold; see para. 0048-0049 – “The gain adjustment unit 27 calculates, for each depth, a third representative value representing a plurality of signal values included in the three-dimensional B-mode data with the same range depth…The third representative value is, for example, the average value of a plurality of signal values included in the three-dimensional B-mode data with the same depth.”; see para. 0065 – “…the threshold decision unit 33 calculates an average value and a standard deviation based on the magnitudes and frequencies of signal values in line-of-sight data. The threshold decision unit 33 then calculates a threshold by using the average value, a predetermined constant, and the standard deviation…”; see para. 0086 – “The logic of discriminating a histogram concerning a lumen region and a histogram concerning an artifact by three-dimensional gain adjustment will be described below. The parenchyma organ spreads throughout a wide region as compared with the lumen region in a space in a scanned region. On the other hand, the lumen region is narrow and localized as compared with the parenchyma organ, and hence occupies a smaller volume in the scanned region (l x m x n) than the parenchyma organ.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identified one or more of the plurality of regions, as disclosed in Ma in view of Sato, Srinivasan, and Kanayama, by identifying one or more region having an average first echo data value smaller than the first threshold, as disclosed in Shiki. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic performance by reducing artifacts in the lumen region, as taught in Shiki (see para. 0093). 
Furthermore, regarding claim 22, Sato further teaches the second threshold is a value set to a lowest value expected for motion of blood flow (see Abstract – “A power average value associated with a frame or local region is calculated for the blood flow image. The blood flow image is corrected. In the correcting, a gain on the power values in the frame or local region in which the power average value exceeds the threshold are substantially reduced…”; see col. 6, lines 4-7 – “The gain is high under the conditions for the display of a blood flow…” So when displaying motion of blood flow, the gain can be adjusted to be high to view blood flow regions, so the threshold can be based on the lowest value of blood flow motion), and 
Shiki further teaches wherein the first threshold is a value set to intensity signals from ultrasound at a blood vessel wall (Fig. 15, where the threshold is based on the intensity (magnitude) signals including the parenchyma organ (blood vessel wall); see para. 0065 – “…the threshold decision unit 33 calculates an average value and a standard deviation based on the magnitudes and frequencies of signal values in line-of-sight data. The threshold decision unit 33 then calculates a threshold by using the average value, a predetermined constant, and the standard deviation…”; see para. 0068 – “A predetermined constant in the above two equations is set in advance so as to set a threshold between a signal value concerning a lumen region (e.g., a blood vessel or biliary duct) and a signal value concerning a non-lumen region (e.g., a parenchyma organ in the object).”). 
The motivation for claim 22 was shown previously in claim 21.

	Claims 25-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Srinivasan and Kanayama. 
Regarding claim 25, Sato teaches method of applying gain reduction in ultrasonic imaging, the method comprising: 
controlling an ultrasonic probe to acquire first echo data from a target area using B-mode- imaging ultrasound transmission (Fig. 1, probe 3; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”); 
controlling the ultrasonic probe to acquire second echo data from the target area using Doppler-processing ultrasound transmission (Fig. 1, probe 3; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”); 
applying Doppler processing to the second echo data to obtain Doppler data (Fig. 1, Color Doppler processing unit 6; see col. 7, lines 58-64 – “…different transmission/reception conditions instead of using the same reflection signal for a B-mode image and a blood flow image, and uses signals optimized for the respective images. As shown in FIG. 5, according to this scanning procedure, a B-mode scan is performed under the transmission/reception conditions for the B mode once per five unit scans in the Doppler mode.”).
Sato does not explicitly teach: 
dividing the target area into a plurality of regions; 
identifying one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold; 
setting a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions; 
applying B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data; and 
displaying the B-mode image on a display device.
Whereas, Srinivasan, in the same field of endeavor, teaches: 
dividing the target area into a plurality of regions (see para. 0019 – “Scanning the volume provides data representing the Volume. Such as representing a plurality of different planes in the object (e.g., patient). The data representing the Volume is formed from spatial sampling of the object. The spatial samples are for locations distributed in an acoustic sampling grid in the volume. Where the acoustic sampling grid includes planar arrangements of samples, the spatial samples of the object include samples of multiple planes or slices.”); 
identifying one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold (see para. 0032 – “The B-mode threshold is compared to the B-mode data to identify whether tissue exists. If tissue does not exist at the location, then the location may be associated with flow. Similarly, the energy and/or velocity thresholds are applied to corresponding flow data to determine whether the location is associated with flow. Higher energies and/or velocities indicate flow.”; see para. 0078 – “The gain and dynamic range applied to the data may be adjusted to account for variations in attenuation based on fluid regions. Depth-gain curves are selected as a function of the fluid region locations relative to the transducer.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Sato, by including to the method dividing the target area into a plurality of regions, and identifying one or more of the plurality of regions for gain reduction based on, for each of the plurality of regions, both a comparison of the first echo data to a first threshold and a comparison of the Doppler data to a second threshold, as disclosed in Srinivasan. One of ordinary skill in the art would have been motivated to make this modification in order to avoid a location being represented by both B-mode and flow data, as taught in Srinivasan (see para. 0029). 
Sato in view of Srinivasan does not explicitly teach: 
setting a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions; 
applying B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data; and 
displaying the B-mode image on a display device.
Whereas, Kanayama, in the same field of endeavor, teaches:
setting a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions (Fig. 2, “Gain adjustment processing” S102, then “B-mode processing…” S103; see pg. 4, para. 0047 – “The gain value is adjusted from the reference gain G0 in accordance with the location at which the echo has been generated.” Where the gain value for each region (location) can be adjusted to be less than one (attenuation processing)); 
applying B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data (Fig. 2, “Gain adjustment processing” S102, then “B-mode processing…” S103, then “Generate B-mode image” S108; Fig. 1; see para. 0055 – “At Step S108, the image generation circuitry 15 generates a B-mode image based on the raw data generated. Step S103.”); and 
displaying the B-mode image on a display device (Fig. 1; see para. 0077 – “Although, in the first and second embodiments, the superimposed image of an attenuation image and a B-mode image is displayed on the monitor 2, embodiments are not limited to this. For example, the ultrasonic diagnostic apparatus may display the attenuation image on the monitor 2 alone. The ultrasonic diagnostic apparatus may display the attenuation image and the B-mode image side by side on the monitor without superimposing each other.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Sato in view of Srinivasan, by including to the method setting a gain for each of the plurality of regions, wherein setting the gain comprises applying attenuation processing to the first echo data from each of the identified one or more of the plurality of regions, applying B-mode processing to the first echo data, after the gain has been set for each of the plurality of regions, to create B-mode image data, and displaying the B-mode image on a display device, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order to compensate for the lack of depth sensitivity and/or reduce excessive shallow sensitivity, as disclosed in Kanayama.
Furthermore, regarding claim 26, Srinivasan further teaches storing the first threshold and the second threshold in a storage circuit according to a body part of the subject, wherein the storage circuit includes different values for the first threshold and the second threshold for different body parts (Fig. 1, para. 0032 – “In act 34, energy, velocity, and/or B-mode thresholds are applied at different levels in first and second passes to the B-mode and flow ultrasound data. The B-mode threshold is compared to the B-mode data to identify whether tissue exists. If tissue does not exist at the location, then the location may be associated with flow. Similarly, the energy and/or velocity thresholds are applied to corresponding flow data to determine whether the location is associated with flow.”; see para. 0063 – “For B-mode data representing tissue, the border tissue (e.g., heart or vessel wall) may be of particular importance in color flow imaging.” Where the first threshold is based on tissue of a heart or blood vessel and the second threshold is based on flow of a heart or blood vessel; Fig. 4, memory 28 is equated to the storage unit; see para. 0097 – “The memory 28 is video random access memory, random access memory, removable media (e.g. diskette or compact disc), hard drive, database, or other memory device for storing B-mode and flow data. The stored data is in a polar or Cartesian coordinate format. The memory 28 is used by the processor 24 for the various filtering, rendering passes, calculations or other acts described for FIG.1.” so the memory 28 can store B-mode and flow threshold values to be used by the processor 24).
Furthermore, regarding claim 27, Srinivasan further teaches wherein the body part includes at least one of a blood vessel and a heart (see para. 0063 – “For B-mode data representing tissue, the border tissue (e.g., heart or vessel wall) may be of particular importance in color flow imaging.” Where the first threshold is based on tissue of a heart or blood vessel and the second threshold is based on flow of a heart or blood vessel).
Furthermore, regarding claim 30, Sato further teaches wherein the Doppler processing is at least one of color Doppler processing, power Doppler processing, pulsed Doppler processing, and continuous- wave Doppler processing (Fig. 1, color Doppler processing unit 6).
Furthermore, regarding claim 31, Kanayama further teaches wherein setting the gain comprises using at least one of TGC (Time Gain Control) processing and LGC (Lateral Gain Control) processing (see col. 2, para. 0081-0082 – ““Analog time gain control (ATGC)” illustrated in FIG. 6 indicates analog gain adjustment processing performed by the preamplifier 12a in the reception circuitry 12… “Digital time gain control (DTGC)” in the B-mode processing circuitry 13 indicates digital gain adjustment processing.”). 
	The motivation for claims 26-27 and 30-31 was shown previously in claim 25.

	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Srinivasan and Kanayama, as applied to claim 25 above, and in further view of Shiki.
Regarding claim 28, Sato in view of Srinivasan and Kanayama teaches all of the elements disclosed in claim 25 above, and 
Sato further teaches identifying the one or more of the plurality of regions comprises identifying individual ones of the plurality of regions where, for each of the regions, an average color Doppler data value is equal to or greater than the second threshold (see Abstract – “A power average value associated with a frame or local region is calculated for the blood flow image. The blood flow image is corrected. In the correcting, a gain on the power values in the frame or local region in which the power average value exceeds the threshold are substantially reduced…”; see col. 6, lines 16-18 – “…it is possible to obtain the average power of each block upon dividing a frame into a plurality of local regions (blocks) and perform the above correction processing for each block.” So each local region has an average power (equated to average color Doppler data value) greater than (exceeds) the threshold).
Sato in view of Srinivasan and Kanayama does not explicitly teach wherein identifying the one or more of the plurality of regions comprises identifying individual ones of the plurality of regions where, for each of the regions, an average first echo data value is smaller than the first threshold. 
Whereas, Shiki, in the same field of endeavor, teaches wherein identifying the one or more of the plurality of regions comprises identifying individual ones of the plurality of regions where, for each of the regions, an average first echo data value is smaller than the first threshold (Fig. 15, where the identified region (lumen region) can have an average value less than the threshold; see para. 0048-0049 – “The gain adjustment unit 27 calculates, for each depth, a third representative value representing a plurality of signal values included in the three-dimensional B-mode data with the same range depth…The third representative value is, for example, the average value of a plurality of signal values included in the three-dimensional B-mode data with the same depth.”; see para. 0065 – “…the threshold decision unit 33 calculates an average value and a standard deviation based on the magnitudes and frequencies of signal values in line-of-sight data. The threshold decision unit 33 then calculates a threshold by using the average value, a predetermined constant, and the standard deviation…”; see para. 0086 – “The logic of discriminating a histogram concerning a lumen region and a histogram concerning an artifact by three-dimensional gain adjustment will be described below. The parenchyma organ spreads throughout a wide region as compared with the lumen region in a space in a scanned region. On the other hand, the lumen region is narrow and localized as compared with the parenchyma organ, and hence occupies a smaller volume in the scanned region (l x m x n) than the parenchyma organ.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identified one or more of the plurality of regions, as disclosed in Sato in view of Srinivasan and Kanayama, by identifying one or more region having an average first echo data value smaller than the first threshold, as disclosed in Shiki. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic performance by reducing artifacts in the lumen region, as taught in Shiki (see para. 0093).
Furthermore, regarding claim 29, Sato further teaches the second threshold is a value set to a lowest value expected for motion of blood flow (see Abstract – “A power average value associated with a frame or local region is calculated for the blood flow image. The blood flow image is corrected. In the correcting, a gain on the power values in the frame or local region in which the power average value exceeds the threshold are substantially reduced…”; see col. 6, lines 4-7 – “The gain is high under the conditions for the display of a blood flow…” So when displaying motion of blood flow, the gain can be adjusted to be high to view blood flow regions, so the threshold can be based on the lowest value of blood flow motion), and 
Shiki further teaches wherein the first threshold is a value set to intensity signals from ultrasound at a blood vessel wall (Fig. 15, where the threshold is based on the intensity (magnitude) signals including the parenchyma organ (blood vessel wall); see para. 0065 – “…the threshold decision unit 33 calculates an average value and a standard deviation based on the magnitudes and frequencies of signal values in line-of-sight data. The threshold decision unit 33 then calculates a threshold by using the average value, a predetermined constant, and the standard deviation…”; see para. 0068 – “A predetermined constant in the above two equations is set in advance so as to set a threshold between a signal value concerning a lumen region (e.g., a blood vessel or biliary duct) and a signal value concerning a non-lumen region (e.g., a parenchyma organ in the object).”).
The motivation for claim 29 was shown previously in claim 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793